Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art Jiang et al., US 2019/0318179 A1 (Jiang) teaches generating a parking lot map ([0070]); wherein a bounding box can be generated of a point group (Fig. 14; [0069]); wherein parking spaces are divided into parking areas (Fig. 15; [0071-0072]); wherein not all the sizes of the parking spaces within the bounding box are the same (Fig. 16; [0071-0072]); and then take the average of the width and length of the estimated parking spots to generate a parking lot map (Fig. 16; [0072]). However, Jiang does not teach “determining a common geometric pattern among the cluster of estimate parking spaces; correcting geometrical features of one or more estimate parking spaces in the cluster of estimate parking spaces based at least in part on the common geometric pattern; identifying one or more gaps among the cluster of estimate parking space shapes; and determining a number of inserted parking spaces to fill the one or more gaps based at least in part on the common geometric pattern”. None of the prior arts, either alone or in combination, teach each and every limitation within the claim language and thus the claims are allowable.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov